Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 28, 2017                                                                                    Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  156803(39)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
  SPECIAL TREE REHABILITATION SYSTEM,                                                                Elizabeth T. Clement,
                                                                                                                      Justices
               Plaintiff-Appellant,
                                                                    SC: 156803
  v                                                                 COA: 333502
                                                                    Oakland CC: 2015-148223-NF
  FRANKENMUTH MUTUAL INSURANCE
  COMPANY,
           Defendant-Appellee.
  ________________________________________/

          On order of the Chief Justice, the motion of defendant-appellee to extend the time
  for filing its answer to the application for leave to appeal is GRANTED. The answer will
  be accepted for filing if submitted on or before January 16, 2018.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                December 28, 2017
                                                                               Clerk